                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALICE BROWN,                                      Case No. 18-cv-07826-EMC
                                   8                    Plaintiff,
                                                                                           ORDER DENYING PLAINTIFF’S
                                   9             v.                                        MOTION FOR APPOINTMENT OF
                                                                                           COUNSEL
                                  10     CITY OF CRESCENT CITY, et al.,
                                                                                           Docket No. 54
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Alice Brown is a pro se plaintiff who filed a case against the State of California and

                                  14   numerous additional Defendants. See Docket No. 1. On January 28, 2020, she filed a motion

                                  15   requesting appointment of counsel. See Docket No. 54.

                                  16          A district court has discretion under 28 U.S.C. §1915(e)(1) to designate counsel to

                                  17   represent an indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789

                                  18   F.2d 1328, 1331 (9th Cir. 1986). The Court concludes that exceptional circumstances are not

                                  19   present at this time. Ms. Brown’s request for appointment of counsel to represent her in this

                                  20   action therefore is DENIED.

                                  21          This order disposes of Docket No. 54.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: March 4, 2020

                                  26
                                  27                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  28                                                    United States District Judge
